Citation Nr: 1135990	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The August 2007 rating decision denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and hypertension.  It also denied his petition to reopen a claim for service connection for liver disease.  In an October 2007 notice of disagreement (NOD), the Veteran's representative specifically appealed the three issues listed above and did not include the liver disease claim.  Therefore, the issue of entitlement to service connection for liver disease is not on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his hearing loss and tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  Moreover, the Board notes that he was awarded the Combat Infantryman Badge, which indicates that he engaged in combat with the enemy.  As such, there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition." Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

The Veteran was afforded a VA examination in July 2007 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  He reported having a gradual onset of hearing loss, and the examiner noted post-service noise exposure from the Veteran's work as a civilian.  She opined that it was not likely that the Veteran's hearing loss was a result of military noise exposure because his hearing was normal at his October 1968 separation examination and because there was no complaint of hearing loss until 2006.  She also diagnosed him with bilateral tinnitus, but did not provide any etiological opinion.   

The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

During the pendency of the appeal, Training Letter 10-02 was issued in March 2010, regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

Regarding tinnitus, Training Letter 10-02 indicated that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered. 

In this case, the July 2007 VA examiner's opinion was based upon a lack of medical evidence of hearing loss in service and the fact that hearing loss is not shown in the record until 2006.  It would have been helpful had the examiner provided a discussion regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus which results from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. 

In addition, the Veteran underwent a VA hypertension examination in August 2007.  The examiner noted that the diagnosis of PTSD preceded the diagnosis of hypertension and "may have been a contributing factor to the development of [hypertension]."  However, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2010).  The opinion of the August 2007 VA examiner is speculative, and as such, it cannot be used to support the Veteran's claim.  

Moreover, the Board notes that the examiner did not specifically address the issue of whether the Veteran's hypertension may have been aggravated by his service-connected PTSD.  The United States Court of Appeals for Veterans Claims has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

 As noted above, once VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Therefore, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the July 2007 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he had noise exposure in service.  It should be noted that in-service noise exposure has been conceded because the Veteran engaged in combat with the enemy.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  

He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  

In providing the requested opinions, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The RO should refer the Veteran's claims folder to the August 2007 VA examiner or, if he or she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hypertension that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hypertension is causally or etiologically related to his service-connected PTSD.  It should be noted that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. 

If the examiner finds that the Veteran's hypertension is not related to his service-connected PTSD, the examiner must then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that it is causally or etiologically related to his period of military service from April 1969 to November 1970.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


